           Case 1:15-cr-00319-LJO-SKO Document 212 Filed 02/17/21 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             1:15-CR-00319 NONE

12                                Plaintiff,               STIPULATION FOR GOVERNMENT’S
                                                           RESPONSE TO DEFENDANT’S MOTION FOR
13                          v.                             COMPASSIONATE RELEASE
14   MARISOL SOLORIO QUINTERO,

15                                Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Marisol Solorio

19 Quintero, by and through her attorney, Mark Broughton, hereby stipulate that the government’s response
20 to the defendant’s motion for compassionate release shall be filed on or before March 15, 2021. The

21 defendant’s reply shall be due on or before March 29, 2021.

22    Dated: February 11, 2021                              Respectfully,
23                                                          McGREGOR W. SCOTT
                                                            United States Attorney
24

25                                                          /s/
                                                            KATHLEEN A. SERVATIUS
26                                                          Assistant United States Attorney
27
     Dated: February 11, 2021                        /s/ Jaya C. Gupta
28                                                   Mark Broughton, Attorney for Marisol Solorio Quintero

      STIPULATION FOR E XTENSION OF TIME AND ORDER
      THEREON
30
           Case 1:15-cr-00319-LJO-SKO Document 212 Filed 02/17/21 Page 2 of 2

 1                                                   ORDER

 2          In accordance with the parties’ stipulation, the government’s response to the defendant’s motion

 3 for compassionate release shall be filed on or before March 15, 2021. The defendant’s reply shall be

 4 due on or before March 29, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    February 16, 2021
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION FOR E XTENSION OF TIME AND ORDER
      THEREON
30
